DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-5 and 8-20 are pending and have been examined in this application. Claims 6-7 have been withdrawn from this application.
An information disclosure statement (IDS) has been filed on 08/02/2018 and reviewed by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1-13) in the reply filed on 09/04/2020 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the apparatus includes a protrusion extending from an outer surface of one of the base and the lid” in claim 1 and “a protrusion extending from an outer surface of one of the base and the lid” in claim 13
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  The Examiner suggests changing “the apparatus includes a protrusion extending from an outer surface of one of the base and the lid” in lines 21-22 to --the apparatus includes a protrusion extending from an outer surface of the lid--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 recites the phrase “a protrusion extending from an outer surface of one of the base and the lid” in line 6. This phrase renders the claim vague and indefinite since the protrusion 206 has not been disclosed as extending from the base 14. The protrusion 206 is included on the lid 18 as stated at line 1 of paragraph 0066 of the specification and in Figs. 7 and 11, which show the protrusion 206 extending from the lid. There is no further disclosure of the protrusion 206 extending from the base 14. The Examiner suggests changing “a protrusion extending from an outer surface of one of the base and the lid” to --a protrusion extending from an outer surface of the lid--.
Claims 14-20 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (U.S. Pub. 20110072709) in view of VM Products YouTube Channel (How to set the EZ Snap Rat | VM Products, Pub. Date 04/20/2016, https://www.youtube.com/watch?v=HVKUYiVKrCU).
In regard to claim 1, Patterson et al. disclose a pest-management apparatus comprising: a base having a sidewall that defines an external perimeter of the base (Fig. 3, where the device has a base with a sidewall defining an external perimeter of the base); a lid coupled to the base such that the lid is movable relative to the base between an open position and a closed position in which the lid and the base cooperate to define a chamber (Figs. 1-3, where the lid is coupled to the base and movable between an open and closed position); a pest-capture device disposable within the chamber (Fig. 3, where there is a snap trap disposed within a chamber), the pest-capture device having a body and a 
In regard to claim 2, Patterson et al. as modified by VM Products YouTube Channel disclose the apparatus of claim 1, where, the pest-capture device is removable from the base (Patterson et al., Fig. 3 and Paragraph [0029], where the base of the station also includes tabs 160 to position the pest-capture device (capable of being removed).
In regard to claim 3, Patterson et al. as modified by VM Products YouTube Channel disclose the apparatus of claim 1, where: the indicator includes a second portion adjacent to the first portion and disposed between the first portion and the second end (VM Products YouTube Channel, Time 00:30-00:55, where the indicator also has a second portion adjacent to the first portion); and an upper surface of the indicator on the first portion includes a first color and the upper surface of the indicator on the second portion includes a second color that is visually distinct from the first color (VM Products YouTube Channel, Time 00:30-00:55, where the upper surface of the indicator on the first portion includes a first color (green) which is visually distinct from the color of the second portion (black/brown)).
In regard to claim 4
In regard to claim 5, Patterson et al. as modified by VM Products YouTube Channel disclose the apparatus of claim 4, where: the protrusion includes an inclined or curved surface (Patterson et al., Paragraph [0036] and Figs. 8, 9A, and 12-13, where the protrusion at least has a sloped surface 155), at least a portion of which is angularly disposed relative to the outer surface of the one of the base and the lid (Patterson et al., sloped surface 155 is at least angularly disposed relative to one of the base and the lid); and the inclined or curved surface is configured to contact the indicator when the lid is in the closed position and the capture element is in at least one of the capture position and the set position (Patterson et al., Paragraph [0036] and Figs. 8, 9A, and 12-13, where the protrusion at least contacts the indicator 150 at sloped surface 155).
In regard to claim 8, Patterson et al. as modified by VM Products YouTube Channel disclose the apparatus of claim 1, where, when the lid is in the closed position and the capture element is in the capture position, the second end of the indicator extends laterally beyond the external perimeter of the base (VM Products YouTube Channel, Time 00:40-01:00, where the second end of the indicator extends laterally beyond the external perimeter of the base).
In regard to claim 9, Patterson et al. as modified by VM Products YouTube Channel disclose the apparatus of claim 1, where, when the lid is in the closed position and the capture element is in the capture position, the second end of the indicator extends above the lid (VM Products YouTube Channel, Time 00:40-01:00, where the second end of the indicator extends above the lid).
In regard to claim 10, Patterson et al. as modified by VM Products YouTube Channel disclose the apparatus of claim 1, where the apparatus is configured such that movement 
In regard to claim 11, Patterson et al. as modified by VM Products YouTube Channel disclose the apparatus of claim 1, where the pest-capture device comprises a snap trap (Patterson et al., Fig. 3, where there is a snap trap disposed within the chamber).
In regard to claim 12, Patterson et al. as modified by VM Products YouTube Channel disclose the apparatus of claim 1, where the capture element is biased toward the capture position (Patterson et al., Fig. 3, where there is a snap trap in the chamber of the device and where snap traps are biased toward the capture position).
In regard to claim 13, Patterson et al. disclose a pest-management apparatus comprising: a base having a sidewall that defines an external perimeter of the base (Fig. 3, where the device has a base with a sidewall defining an external perimeter of the base); a lid coupled to the base such that the lid is movable relative to the base between an open position and a closed position in which the lid and the base cooperate to define a chamber (Figs. 1-3, where the lid is coupled to the base and movable between an open and closed position); a protrusion extending from an outer surface of one of the base and the lid (Figs. 8, where there is a protrusion which extends from an outer surface of the lid 111 where indicator 150 is positioned); a pest-capture device disposable within the chamber (Fig. 3, where there is a snap trap disposed within a chamber), the pest-capture device having a body and a capture element that is movable relative to the body between a set position and a capture position (Figs. 7-8, where the snap trap is movable between a set 
In regard to claim 14, Patterson et al. as modified by VM Products YouTube Channel disclose the apparatus of claim 13, where the upper surface of the indicator on the first portion does not include the second color (VM Products YouTube Channel, Time 00:30-00:55, where the upper surface of the indicator on the first portion (green portion) does not include the second color (black/brown)).
In regard to claim 15, Patterson et al. as modified by VM Products YouTube Channel disclose the apparatus of claim 14, where the upper surface of the indicator on the first portion consists of the first color (VM Products YouTube Channel, Time 00:30-00:55, where the upper surface of the indicator on the first portion includes a first color (green)).
In regard to claim 16
In regard to claim 17, Patterson et al. as modified by VM Products YouTube Channel disclose the apparatus of claim 13, where the second end of the indicator extends above the lid and laterally beyond the external perimeter of the base while the lid is in the closed position and the capture element is in the set position (VM Products YouTube Channel, Time 00:40-01:00, where the second end of the indicator extends above the lid and laterally beyond the external perimeter of the base).
In regard to claim 18, Patterson et al. as modified by VM Products YouTube Channel disclose the apparatus of claim 13, where, when the lid is in the closed position and the capture element is in the capture position, at least a majority of the second portion is visible from outside of the chamber (VM Products YouTube Channel, Time 00:30-00:55, where the second portion (black/brown) is visible from outside of the chamber when the lid is closed and the snap trap is in the capture position).
In regard to claim 19, Patterson et al. as modified by VM Products YouTube Channel disclose the apparatus of claim 13, where: the indicator has a long dimension and a thickness and a width (VM Products YouTube Channel, Time 00:30-00:55, where the indicator has a long dimension, a thickness, and a width), the thickness and the width each taken perpendicularly to the long dimension (the thickness being the smaller dimension and the width being the larger dimension which are both perpendicular to the longest dimension, where the longest dimension is from the first end to the second end of the indicator); and the width is at least two times the thickness (VM Products YouTube Channel, Time 00:30-00:55, where the width is at least two times the thickness). 
In regard to claim 20, Patterson et al. as modified by VM Products YouTube Channel disclose the apparatus of claim 13, where at least one of the first portion and the second .

Response to Arguments
Applicant's arguments, filed 11/16/2020, have been fully considered but they are not persuasive. The device of Patterson et al. (U.S. Pub. 20110072709) as modified by VM Products YouTube Channel (How to set the EZ Snap Rat | VM Products, Pub. Date 04/20/2016, https://www.youtube.com/watch?v=HVKUYiVKrCU) discloses claims 1-5 and 8-20, as specified under Claim Rejections - 35 USC § 103 above. Specifically, Patterson et al. teaches the apparatus includes a protrusion extending from an outer surface of one of the base and the lid as shown in Figs. 8, where there is a protrusion which extends from an outer surface of the lid 111 where indicator 150 is positioned. Patterson et al. also teaches the protrusion is configured to contact the indicator when the lid is in the closed position and the capture element is in at least one of the capture position and the set position as shown in Fig. 9A, where the protrusion at least contacts portion 154 of indicator 150 and Fig. 12, where the protrusion contacts the indicator at 153/155 when the capture element is in the set position.
Additionally, Patterson et al. teaches the protrusion includes an inclined or curved surface, at least a portion of which is angularly disposed relative to the outer surface of the one of the base and the lid as shown in Paragraph [0036] and Figs. 8, 9A, and 12-13, where the protrusion at least has a sloped surface 155 and where sloped surface 155 is at least angularly disposed relative to one of the base and the lid. Furthermore, Patterson et .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of pest control devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647